ALICE M. BATCHELDER, Circuit Judge.
I concur with respect to the district court’s dismissal of Hayes’s claims under Title VII and 42 U.S.C. § 1981. I cannot agree that the district court erred in concluding that Hayes’s claims under 42 U.S.C. §§ 1985(3) and 1986, the Americans with Disabilities Act, the Equal Pay Act, and the Fair Labor Standards Act are wholly frivolous. As to those claims, I affirm the judgment of the district court.
I note as well that the majority’s opinion does not clearly state the claims actually raised by Hayes. Hayes’s complaint alleged a violation of 42 U.S.C. § 1981, which the district court incorrectly referred to as a claim under 42 U.S.C. § 1983. The procedural history of the majority opinion repeats this error.